          Case 1:19-cr-00291-LAP Document 282
                                          276 Filed 08/16/21
                                                    08/13/21 Page 1 of 1



THE LAW F IRM OF                                                       7 World Trade Center, 34th Floor
                                                                       New York, New York 10007
C ÉSAR            DE      C ASTRO , P.C.                               646.200.6166 Main
                                                                       212.808.8100 Reception
                                  A T TO R N E Y A T L A W
                                                                       646.839.2682 Fax
                                                                       www.cdecastrolaw.com




August 13, 2021

Via ECF
The Honorable Loretta A. Preska
U.S. District Judge
United States Courthouse
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re:    United States v. Adelekan, et al. (Adewole Taylor), 19 Cr. 291 (LAP)

Dear Judge Preska,
I represent Adewole Taylor in the above-referenced matter. Pursuant to the Court’s August 10,
2021 order, I respectfully request that Mr. Taylor’s appearance at the August 20, 2021 status
conference, be waived and that the undersigned be permitted to appear telephonically.


Respectfully submitted,
       /s/
César de Castro




                                        Counsel's request to waive Defendant's
                                        appearance is granted. Counsel may appear by
                                        telephone for the conference using the
                                        following teleconference information:
                                        877-402-9753, Code: 6545179. SO ORDERED.

                                                                                       08/16/2021
